Citation Nr: 0625282	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted from September 2, 2004, for 
right knee limitation of flexion?  

2.  Entitlement to an increased rating for right knee 
arthralgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2006, the veteran 
testified at a video hearing before the undersigned.  For the 
reasons outlined below, the Board has characterized the 
issues on appeal as listed on the first page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to an increased rating for right knee 
"arthralgia," the April 1956 rating decision that granted 
entitlement to service connection for a right knee disorder 
characterized the disorder as "arthralgia" and rated it as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In a subsequent March 1961 rating decision, the 
RO confirmed and continued this characterization.  
Furthermore, separate compensable ratings for right knee 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005) and limitation of flexion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005) would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2005).  

Accordingly, while the March 2005 rating decision 
characterized this issue as a claim for right knee 
"arthritis," the Board finds this characterization to be in 
error.  Therefore, the Board finds that this issue should be 
characterized as it appears on the fist page of this remand.  
Consequently, a remand to provide the veteran with notice of 
the correct characterization of the issues on appeal is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. §§ 19.9, 19.29, 19.31 (2005).

Next, the Board finds that a remand is required to provide 
the veteran with another VA examination because the December 
2004 VA examination report is insufficient to rate the 
severity of his right knee disorders under potentially 
applicable rating criteria and he alleged a worsening of his 
disorders since that time.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.326, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2005); Green v. Derwinski, 1 Vet. App. 121 
(1991); Also see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(when evaluating loss of motion the examiner must consider 
the degree of functional loss caused by pain).

In this regard, when readjudicating the claims the RO should 
consider the United States Court of Appeals for Veterans 
Claims (Court) holdings in DeLuca and Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (where the record reflects that 
the veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings) as well as VAOPGCPREC 09-04 
(September 17, 2004); 69 Fed. Reg. 59990 (2004) (separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261).

Lastly, the Board finds that a remand is required because, 
while the April 2006 letter from James T. Halla, M.D., of 
Spartanburg Rheumatology reported he had treated the veteran 
from January 2004 to July 2005, the records obtained by the 
RO from Spartanburg Rheumatology in November 2004 do not 
include his more contemporaneous treatment records from this 
facility.  38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
updated Veterans Claims Assistance Act of 
2000 (VCAA), notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The updated notice should, among 
other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claims.

2.  The RO, after obtaining an 
authorization from the veteran, should 
attempt to obtain and associate with the 
claims file all of the veteran's 
treatment records that have not already 
been associated with the claims file from 
James T. Halla, M.D., of Spartanburg 
Rheumatology.  If the veteran refuses to 
provide an authorization, if the records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran notified in 
writing.  

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating knee 
disabilities the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any right knee disability.  

In addition to any other information 
required by the AMIE worksheet, the 
examiner should answer the following 
questions: 

Does the veteran have lateral 
instability and/or recurrent 
subluxation of the right knee?  If 
so, is the lateral instability 
and/or recurrent subluxation 
"slight," "moderate," or 
"severe?"

Does the veteran demonstrate x-ray 
evidence of right knee arthritis?

In accordance with DeLuca, the 
examination report should include 
complete range of motion studies of 
the right knee and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.  

4.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.

6.  Thereafter, the RO must address the 
veteran's claims.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  As to the 
veteran's claim for a compensable 
evaluation for right knee limitation of 
flexion, the RO should also consider 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received and any 
evidence not received.  The SSOC must 
address all applicable law and 
regulations considered pertinent to the 
issues currently on appeal including the 
rating criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 
5261; VAOPGCPREC 09-04; DeLuca; and 
Esteban.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


